Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0194490).
Regarding claim 1, Li discloses a structure comprising: 
a first well (112) in a semiconductor substrate (101), the first well (112) extending between a deep trench isolation structure (180/182) on both sides of a gate structure (150) [Fig. 1 and paragraph 0022]; and 
a second well (126)  in the semiconductor substrate, the second well comprising a dopant different than the first well and extending on one side of the gate structure [Fig. 1, and paragraphs 0022 and 0032].
Regarding claim 2, Li discloses wherein the semiconductor substrate (101) comprises a bulk substrate (105/108) and the first well is in the bulk substrate and above an embedded isolation layer (107) [Fig. 1 and paragraph 0017].
Regarding claim 3, Li discloses wherein the second well (126) is in the bulk substrate (105/108) and above the embedded isolation (107) [Fig. 1].
Regarding claim 4, Li discloses wherein the deep trench isolation structure (180/182) extends through the bulk substrate and contacts the embedded isolation layer (107) [Fig. 1].
Regarding claim, 5, Li discloses wherein the first well (112) extends between the deep trench isolation structure (180/182) on sides of the gate structure [Fig. 1].
Regarding claim 6, Li discloses wherein the second well (126) extends on one side of the gate structure [Fig. 1].
Regarding claim 7, Li discloses wherein the gate structure (150) is over a top surface of the bulk substrate and vertically spaced away from the embedded isolation layer (107), the deep trench isolation structure (180/182) and the embedded isolation layer (107) defining an active area of the gate structure in the bulk substrate [Fig. 1].
Regarding claim 13, Li discloses wherein the deep trench isolation structure (180/182) and the embedded isolation layer (107) are structured to provide isolation between the gate structure and other devices as a drain of the gate structure oscillates between 0 to Vdd [Fig. 1]. In regards to the claimed isolation function , please note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); and Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Regarding claim 14, Li discloses wherein the embedded isolation layer (107) has a first thickness under the deep trench isolation structure (180/182) and a second thickness under the active area of the gate structure [Fig. 1]. Please note that the claimed language does not preclude the Examiner to consider two thicknesses having the same size. 
Regarding claim 15, Li discloses a structure comprising: 
an isolation layer (107) buried within semiconductor substrate (101) [Fig. 1]; 
a gate structure (150) vertically spaced away from the buried isolation layer [Fig. 1]; 
a first dual depth isolation structure (180/182) contacting the buried isolation layer and with the buried isolation layer [Fig. 1]; and 
a second dual depth isolation structure (185/187) separated from the buried isolation layer and adjacent to the gate [Fig. 1]; 
a first well (112) in the semiconductor substrate on both sides of the gate structure [Fig. 1]; 
a second well (126) in the semiconductor substrate and within the first well [Fig. 1]; and 
a drift region in the first well extending from the second dual depth isolation structure to the first dual depth isolation structure on one side of the gate structure [Fig. 1 and paragraphs 0029-0032].
Regarding claim 17, Li discloses wherein the first dual depth isolation structure (180/182) is a deep trench isolation structure, the second dual depth isolation structure (185/187)  comprises a shallow trench isolation structure, adjacent to the gate structure, the shallow trench isolation structure is separated from the buried isolation layer by single crystalline semiconductor material (108), the drift region is between the shallow trench isolation structure (185/187) and a drain (142) remotely positioned from the gate structure, and the drain contacts the deep trench isolation structure (180/182) [Fig. 1 and paragraphs 0017 and 0029-0032].
Regarding claim 19, Li discloses a method comprising: 
forming a deep well (112) of a first conductivity type in a bulk semiconductor substrate (101) on both sides and within a channel region of a gate structure (150), the deep well extending to a deep trench isolation structure (180/182) and under a shallow trench isolation structure (185/187) [Fig. 1]; and 
forming a second well (126) comprising a second conductivity type different than the first conductivity type, which extends on only one side of the gate structure and is within the deep well [Fig. 1].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11380759. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the instant claims are broader and therefore anticipated by the patent claims. For example,

Claims
Current App.
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US Pat. ‘900
1
1
1
1
1
1
1
2
3
4
5
5
9
11
15
16
18
19
20
20


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815